Case 4:17-cr-00208-MAC-CAN Document 103 Filed 01/07/19 Page 1 of 1 PageID #: 2091




   UNITED STATES DISTRICT COURT                            EASTERN DISTRICT OF TEXAS



   UNITED STATES OF AMERICA                     §
                                                §
   versus                                       §    CRIMINAL ACTION NO. 4:17CR208
                                                §
   VINCENT GARRETT PROVINES                     §
                                                §


                                             ORDER

        The Defendant’s Unopposed Motion for Extension of Time to File Sentencing

   Memorandum and Departure/Variance Motions (#102) brought before the Court on behalf

   of Defendant Vincent Garrett Provines is GRANTED. The Defendant’s deadline to file

   Sentencing Memorandums and/or Departure/Variance Motions in the above-styled criminal

   matter is. extended to January 9, 2019, by 4:00 p.m.
           SIGNED at Beaumont, Texas, this 7th day of September, 2004.
            SIGNED at Beaumont, Texas, this 7th day of January, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
